Citation Nr: 1341155	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  10-34 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for the service-connected left eye disability, characterized as superficial scars of the left eye.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel

INTRODUCTION

The Veteran served on Active Duty for Training (ACDUTRA) from June 1984 to September 1984.  He subsequently served on active duty from October 1986 to June 1988 and his discharge was characterized as Under Honorable Conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of 
a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that granted service connection for superficial scars of the left eye and assigned a noncompensable (0 percent) initial rating effective from January 27, 2009.

The Veteran testified before the undersigned Veterans Law Judge in a hearing at the RO ("Travel Board" hearing) in August 2013.  A transcript of his testimony is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran's most recent VA examination was performed in July 2009.  During his Travel Board hearing in August 2013 the Veteran asserted through his service representative that his disability has increased in severity since that examination.  The Board therefore finds the Veteran should be afforded a new VA examination before the appeal for increased rating is adjudicated.  38 C.F.R. § 3.159(c)(4) (2013); see also Caffrey v. Brown, 6 Vet. App. 377 (1995).

During his Travel Board hearing the Veteran denied receiving medical treatment by VA for his left eye disability but described receiving ongoing medical treatment by a private ophthalmologist in West Palm Beach, Florida.  No treatment records from this provider are in the claims file.  The RO/AMC should attempt to obtain these treatment records while the case is on remand.    

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left eye disability since January 2009.  After securing the necessary release, the RO/AMC should request any relevant records identified.  All treatment records so acquired should be associated with the claim file or with Virtual VA/VBMS.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, the Veteran should be afforded VA examination of his left eye to determine the current nature and severity of his service-connected disability.  The claims folder must be made available to and reviewed by the examiner, and any indicated diagnostic studies should be performed.  All symptomatology associated with the service connected left eye should be reported. 

3.  Then, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, then RO/AMC should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



